Citation Nr: 0007292	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-14 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include anxiety reaction and acute 
reactive depression.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for conjunctivitis. 

4.  Entitlement to service connection for history of 
tuberculosis test conversion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel
INTRODUCTION

After serving for more than 25 years with the Air Force, the 
veteran retired in March 1988.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 1997 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, which denied 
the benefits sought on appeal.

The Board initially notes that in a handwritten statement 
dated in May 1998, the veteran appears to raise a claim of 
entitlement to service connection for diabetes. This issue 
was not prepared for appellate review, and as such is not 
currently pending before the Board.  Accordingly, this matter 
is referred to the RO for clarification and appropriate 
action.


FINDINGS OF FACT

1.  There is no competent medical evidence of record which 
establishes that the veteran has a current diagnosis of an 
acquired psychiatric disorder to include anxiety reaction and 
acute reactive depression.

2.  There is no competent medical evidence of record linking 
the veteran's currently diagnosed low back disorder to his 
period of active service, or to a low back disorder shown 
during service. 

3.  There is no competent medical evidence of record which 
establishes that the veteran has a current diagnosis of 
conjunctivitis.

4.  There is no competent medical evidence of record which 
establishes that the veteran has a current diagnosis of 
tuberculosis.



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for an 
acquired psychiatric disorder to include anxiety reaction and 
acute reactive depression is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991). 

2.  The veteran's claim for service connection for a low back 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991). 

3.  The veteran's claim for service connection for 
conjunctivitis is not well grounded.  38 U.S.C.A. § 5107 
(West 1991). 

4.  The veteran's claim for service connection for history of 
tuberculosis test conversion is not well grounded.  
38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative allege that he is entitled 
to service connection for an acquired psychiatric disorder to 
include anxiety reaction and acute reactive depression, a low 
back disorder, conjunctivitis, and a history of tuberculosis 
test conversion.  The VA may pay compensation for "disability 
resulting from personal injury or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval or air service."  38 U.S.C.A. § 1110 
(West 1991).  However, the threshold question that must be 
answered in this case is whether the veteran has presented 
well-grounded claims for service connection.  

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Acquired psychiatric disorder to include anxiety reaction and 
acute reactive depression.

The veteran argues that he is entitled to service connection 
for an acquired psychiatric disorder to include anxiety 
reaction and acute reactive depression.  Service medical 
records reveal that the veteran was hospitalized and 
diagnosed with acute, reactive depression in August 1969 and 
was released to duty.  In May 1979 it was noted that the 
veteran requested a psychiatric evaluation, because he was 
upset about taking medication for possible tuberculosis 
exposure.  In June 1979 the veteran was shown to have an 
anxiety reaction possibly caused by alcoholism, medication he 
was taking for tuberculosis, or caused by his concern over 
developing tuberculosis.  The veteran was deemed unfit for 
worldwide duty.  He was re-evaluated in April 1980, at which 
time he was diagnosed with a history of alcohol abuse, 
resolved and released to full duty.  The veteran's retirement 
examination dated in January 1988 reflects a history of 
psychiatric treatment, but did not show that the veteran had 
a psychiatric disorder.  

A May 1997 VA examination shows that the veteran gave a 
history of excessive drinking.  He did not report suffering 
from any other psychiatric problem.  The veteran was 
diagnosed with alcohol abuse in current remission.  

Low back disorder

The veteran also contends that he is entitled to service 
connection for a low back disorder.  The veteran's service 
medical records show that he was seen in August 1969 for 
complaints of thoracic back pain.  Physical examination 
revealed slight muscle spasm.  A May 1982 treatment record 
reflects that the veteran complained of a lower backache, 
which appeared to be related to a cold.  The veteran's 
January 1988 retirement examination is negative for 
complaints of or diagnosis of a low back disorder.  

The March 1997 VA examination report reveals that the veteran 
reported that he first experienced low back pain during 
service in the late 1960's, which he attributes to wet and 
humid weather.  The veteran denied sustaining any fall or 
injury which would have caused his back pain.  He reported 
occasional back pain radiating into his legs and sometimes 
into his right arm.  The veteran indicated that he 
occasionally had spasms.  Physical examination revealed no 
atrophy or weakness and straight leg raises were negative.  
The veteran's gait was normal.  There was no evidence of a 
lumbosacral root lesion on either side.  The veteran was 
diagnosed with chronic low back strain since the 1960's with 
back spasm.    

Conjunctivitis

With regard to the veteran's claim of entitlement to service 
connection for conjunctivitis, the veteran's service medical 
records show that he experienced an eye trauma in March 1970 
when sand was thrown in his eye.  He was diagnosed with a 
right eye irritation.  The veteran was subsequently diagnosed 
with conjunctivitis in January 1972.  A periodic examination 
dated February 1973 reflects that the veteran had a history 
of viral infection in each eye.  A January 1977 periodic 
examination shows that the veteran had defective distance 
vision in both eyes.  The January 1988 retirement examination 
shows that the veteran began wearing glasses in 1977 for 
defective visual acuity, but there is no notation regarding 
conjunctivitis.  The veteran's conjunctivitis appeared to 
resolve without permanent residual or chronic disability.  

A March 1997 VA examination report indicates that the veteran 
presented with complaints of blurred vision with distant and 
near vision.  The veteran was not shown to have any 
significant eye problem at the time of the examination.  The 
veteran was diagnosed with myopic astigmatism with presbyopia 
in both eyes.  He had normal peripheral retina as well as 
normal anterior segment of the eye.  The examiner made no 
reference to conjunctivitis. 

History of tuberculosis test conversion.

Finally, the veteran claims entitlement to service connection 
for history of tuberculosis test conversion.  The veteran was 
shown to test positive for exposure to tuberculosis in 
December 1979.  He continued to seek treatment for 
tuberculosis through May 1982, but remained asymptomatic with 
no evidence of active tuberculosis.  The May 1997 VA 
examination shows that the veteran presented with complaints 
of gradually increasing shortness of breath and dyspnea on 
exertion.  He also reported intermittent wheezing related 
predominantly to exercise, but also to cold air and heavy 
dust exposure.  The veteran was diagnosed with chronic 
shortness of breath, and history of tuberculin test 
conversion, with no evidence of active tuberculosis.

Analysis

In this case, the veteran clearly believes that he has 
current disorders including an acquired psychiatric disorder, 
a low back disorder, conjunctivitis and a history of 
tuberculosis test conversion as a result of his period of 
active service.  While the veteran clearly believes that the 
aforementioned disorders were caused by his period of active 
service, the veteran, as a lay person is not competent to 
offer an opinion that requires medical expertise, such as the 
underlying causes of his disorders.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  A review of the 
evidence of record shows that the veteran has not submitted 
competent medical evidence that he has a currently diagnosed 
psychiatric disorder, or a current diagnosis of 
conjunctivitis or tuberculosis.  Additionally, the veteran 
has not submitted any competent medical evidence linking his 
current back disorder to his period of active service.  In 
the absence of such competent medical evidence, the veteran 
has not submitted well-grounded claims for service connection 
and his claims must be denied on this basis.  

The Board is unaware of the existence of any relevant 
evidence, if obtained, that would serve to well ground any of 
the veteran's claims for service connection.  Should the 
veteran obtain such evidence, he may request that the RO 
again consider his claims for service connection.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997) (per 
curiam).







ORDER

1.  Evidence of a well-grounded claim having not been 
submitted, service connection for an acquired psychiatric 
disorder to include an anxiety reaction and acute reactive 
depression is denied.

2.  Evidence of a well-grounded claim having not been 
submitted, service connection for a low back disorder is 
denied.

3.  Evidence of a well-grounded claim having not been 
submitted, service connection for conjunctivitis is denied.

4.  Evidence of a well-grounded claim having not been 
submitted, service connection for history of tuberculosis 
test conversion is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

